UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6049


WILLIAM R. ABBOTT,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:11-cv-00567-RGD-TEM)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William R. Abbott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          William   R.    Abbott,    a   federal   prisoner,      appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.          Abbott v. United States,

No. 2:11-cv-00567-RGD-TEM (E.D. Va. Nov. 10, 2011).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   the    court    and

argument would not aid the decisional process.



                                                                     AFFIRMED




                                     2